Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to communications entered 7/19/2022

Claims pending	1-15,18-21 
Claims withdrawn	1-15,19-21 
Claims currently under consideration	16,18 


Priority
This application has a filing date of 08/27/2019 and is a 371 of PCT/US2018/022245 filed 03/13/2018. PCT/US2018/022245 has PRO 62/470,835 03/13/2017.

	Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Brewer Science Cee Model 100CB Operator’s Manual from 2000 (referred to hereafter as Brewer) in view of MPEP 2114.
Brewer teaches throughout the manual and particularly the image on p 1 and p 6, the structural limitations of the apparatus presented in claim 16, that is Brewer discloses an apparatus including a heating component (hotplate) coupled to a spinning component (spinner). Unlike method claims, according to MPEP 2114, the courts have held "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987. 
 Here none of ‘a spinning component that distributes a continuous or a semi-continuous amount of a fluid comprising one or more molecular monomers, a coupling solution, or a wash solution to a molecular array surface’; ‘a heating component that provides a level of thermal uniformity across a surface that varies by no more than 5 °C as measured from a center to an edge of the surface’ and ‘contemporaneous use of a heating component and a spinning component in manufacturing a molecular array that provides a homogeneous coupling of one or more molecular monomers to at least 80% of the surface exposed to the monomer’ of claims 16 and 18 serve to differentiate the presently claimed apparatus from the prior art since they all constitute the manner operating the claimed apparatus or at least functional limitations, whereas Brewer discloses all the structural limitations thereof the presently claimed device. 

***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
First more specifically, the paragraph spanning the first and second page of the current remarks alleges the device as shown at Brewer p 1 is incapable of contemporaneous use of a heating and spinning component in the manufacture of a molecular array as recited in claim 18 since the hotplate on the left heats without spinning and spinner on the right spins without heating. 
The examiner respectfully disagrees and submits the Brewer device, while typically may be used for preparing silicon wafers for semiconductor manufacturing, such as by spin coating a photoresist solution and drying by heating, contemporaneous use of a heating and spinning component occurs when one wafer is spin coated at the same time as another is dried.  In so far as molecular array synthesis is concerned, since the pioneering work of Fodor, application of semiconductor manufacturing techniques toward preparing molecular arrays (biochips) have been used for decades. Concerning spincoating particularly, as evidence thereof, see US PG-Pub 20050100969 paragraph 0031 or else 20060197960 paragraph 0078. 
Next, while admitting the broadest reasonable interpretation of “coupled” includes the Brewer hotplate and spinner situated side-by-side in a machine as shown at p 1, the first full paragraph at page two of the remarks asserts “wherein the heating component provides a level of thermal uniformity across said surface that varies by no more than 5 °C as measured from a center to an edge of the surface” now presented in claim 16 is not merely intended use but rather a structural limitation. In response, other than the heating component, no structure is explicitly or even implicitly recited in said wherein clause. At best, as further admitted by Applicant supra that the claimed invention which performs different functions to achieve a fundamentally different purpose, such providing constitutes a functional limitation. Moreover it bears mentioning here, beyond being mechanically coupled, the Brewer hotplate and spinner are also coupled electronically through the controller.
And further in accordance MPEP 2114 section I, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. Here since the office is not equipped to make physical comparisons of the Brewer hotplate with the presently claimed heating component, it is Applicant’s burden to provide evidence that the former does not have such requisite temperature uniformity. 
	Similarly, the first full paragraph at page three of the current remarks asserts "whereby the spinning component distributes a continuous or a semi-continuous amount of a fluid comprising one or more molecular monomers, a coupling solution, or a wash solution to a molecular surface array" is not merely intended use but rather a structural limitation. In response likewise, other than the spinning component, it is no structure is explicitly or even implicitly recited in said whereby clause. Again, at best, as further admitted by Applicant supra that the claimed invention which performs different functions to achieve a fundamentally different purpose, such distributing constitutes a functional limitation. Alas, the examiner submits anything that spins will necessarily distribute liquids on its surface by centrifugal force.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully,

/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        3NOV2022